Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims foreign priority under 35 USC 119a-d to Italian application filed on 10/19/2016.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 4/18/2019, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 05/07/2019.

Drawings
6.    Applicant’s drawings filed on 4/18/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 04/18/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dana Tangren on 2/3/2021.

The application has been amended as follows: 

1.	(Currently Amended) an authentication device, comprising:
	- a network interface for communicating with at least one user equipment,
- memory 
 central processing unit (CPU) controlsaid network interface 
wherein the CPU is configured for:
-	receiving, through the network interface 
-	deciphering, by means of 
-	decoding said coded authentication string by using a polar decoding technique, so as to obtain an authentication string,
-	verifying when 

2.	(Currently Amended)  The device according to claim 1, wherein the authentication information (IA) comprises a bit string computed by executing a bitwise exclusive-OR operation between said at least one portion (W) of the registration fingerprint and the random string coded by using a polar coding technique, and wherein CPU deciphers the coded authentication string by executing a bitwise exclusive-OR operation between said at least one compressed portion (W') and the authentication information (IA).


4.	(Currently Amended)  The device according to claim 1, wherein the validation information comprises a hash (VH) of the random string in clear form, and wherein the CPU is also configured for computing a hash of said authentication string.


6.	(Currently Amended) A method for authenticating a user equipment, 
comprising:
-	a reception phase, wherein at least one compressed portion (W') of an authentication sensor fingerprint generated by the user equipment is received through a network interface
-	an authentication string deciphering phase, wherein a coded authentication string is computed, through a central processing unit (CPU), by deciphering said at least one compressed portion (W') by means of authentication information (IA) previously generated on the basis of at least one portion (W) of a registration fingerprint and a random string coded by using a polar coding technique,
CPU, by using a polar decoding technique, so as to obtain an authentication string,
-	a validation phase, wherein it is verified, through the CPU, when 

9.	(Currently Amended)  The method according to claim 6, wherein the validation information (VH) comprises a hash of the random string in clear form, and wherein during the authentication string decoding phase a hash of said authentication string is computed by the CPU.

10.	(Previously Presented)  The method according to claim 9, wherein the validation phase is carried out by making a bitwise comparison between the hash of said authentication string and the validation information (VH).

11.	(Currently Amended) A user equipment configured for being authenticated by the 
-	an image sensor adapted to acquire images,
-	a network interface for communicating with said device,
central processing unit (CPU) in communication with said image sensor, and configured for acquiring at least one image by means of said image sensor,
wherein the CPU is also configured for:
-	generating an authentication sensor fingerprint on the basis of said at least one acquired image,
-	coding at least one portion of said authentication sensor fingerprint by means of a random projection algorithm, thereby generating at least one compressed portion (W’) of said authentication sensor fingerprint,
-	transmitting, through the network interface, said at least one compressed portion (W') of said authentication sensor fingerprint to the device.

12.	(Currently Amended) The user equipment according to claim 11, wherein theCPU of the apparatus is 

13.	(Currently Amended)  The user equipment according to claim 11, wherein the CPU is configured for executing, after having generated the authentication sensor fingerprint, the steps of:

-	selecting those pixels of the transformed fingerprint which have a horizontal and/or vertical spatial frequency greater than a threshold value, and
-	anti-transforming said selected pixels of the transformed fingerprint.

14.	(Currently Amended) An authentication method for authenticating a user equipment by a device, comprising:
-	an image acquisition phase (V1), wherein at least one image is acquired by an image sensor,

-	an authentication fingerprint computation phase (V2), wherein an authentication sensor fingerprint is generated by said user equipment on the basis of said at least one acquired image,
-	an authentication fingerprint compression phase (V4), wherein at least one portion of said authentication sensor fingerprint is ciphered by said user equipment by using a random projection algorithm, so as to generate at least one compressed portion (W’) of said authentication sensor fingerprint,
-	an authentication fingerprint transmission phase (V5), wherein said at least one ciphered portion (W’) is transmitted to the device from said user equipment, so that said device:
-	deciphers, by means of authentication information (IA), a coded authentication string by deciphering said at least one ciphered portion (W'), wherein said authentication information (IA) was previously generated on the basis of at least one portion (W) of a registration fingerprint and a random string coded by using a polar coding technique,
-	decodes said coded authentication string by using a polar decoding technique, so as to obtain an authentication string, and
-	verifies if said user equipment can be authenticated by comparing the authentication string with validation information (VH) previously generated on the basis of said random string.


17.	(Currently Amended) A method for registering a user equipment by an authentication device, comprising:
-	an image acquisition phase (E1), wherein a plurality of images are acquired by an image sensor,
-	a registration fingerprint computation phase (E2), wherein a registration sensor fingerprint is generated, through a central processing unit (CPU) comprised in said user equipment, on the basis of said plurality of images acquired during the image acquisition phase (E1), 
-	a registration fingerprint compression phase (E4), wherein at least one portion of said registration sensor fingerprint is coded, through the CPU of the user equipment, by using a random projection algorithm, so as to generate at least one compressed portion (W) of said registration sensor fingerprint,
a network interface comprised in said user equipment,
-	a random generation phase, wherein the device generates a random bit string,
-	a coding phase, wherein said random string is coded, through CPU comprised in the device, by using a polar coding technique, so as to obtain a coded random string,
-	an authentication information generation phase, wherein authentication information (IA) is generated, through the CPU of the device, on the basis of said coded random string and said at least one portion (W) of the registration fingerprint received by the device during the registration fingerprint transmission phase (E5),
-	a validation information generation phase, wherein validation information (VH) is generated, through theCPU of the device, on the basis of said random bit string, wherein said validation (VH) allows verifying when 
-	a storing phase, wherein said authentication information (IA) and said validation information (VH) are stored into memory 

19.	(Currently Amended)  The method according to claim 17, further comprising a registration sensor fingerprint part selection phase (E3), wherein, after the CPU of the user equipment: 
-	transforming the computed fingerprint in a transformed domain, so as to obtain a transformed fingerprint,
-	selecting those pixels of the transformed fingerprint which have a horizontal and/or vertical spatial frequency greater than a threshold value, and
-	anti-transforming said selected pixels of the transformed fingerprint.


Reasons for Allowance
9.	Claims 1-22 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20170124380 discloses on paragraph 0020 “FIG. 2 is a flowchart of a fingerprint image processing method according to an embodiment of the invention. Operations of the fingerprint image processing device 10 are described below with reference to both FIG. 1 and FIG. 2. The processor 120 can convert the original image generated by the fingerprint sensor 110 into a fingerprint image by a preceding procedure. Subsequently, as shown in step S210, the processor 120 extracts a plurality of first fingerprint features from the fingerprint image by a first search algorithm. The fingerprint image includes a plurality image blocks. The first search algorithm is used to analyze a gray level distribution of an image block, and the processor 120 determines 

U.S. Publication No. 20160078271 discloses on paragraph 0026 “At block/step 40, the captured image 30 may be processed. In various embodiments, such processing may include, but is not limited to, one or more of the following: converting the image 30 to a black and white image; cropping the top third of the image 30 and/or the bottom third of the image 30; reducing image noise; reducing any blurring of the image 30; enhancing ridge contours of the image 30; compressing the image 30; encrypting the image 30; and binarizing the fingerprint image 30.” Para 0027 “At block/step 42, the processed image may be transmitted for enrollment, verification, or identification. Such transmission may be to the server 18 if the database 20 is not on the mobile device 14, or such transmission may be internally within the device 14 to its database 20 if the database is stored on the device 14. In another embodiment of the invention, the transmission step 42 and the processing step 40 may be switched so that transmission occurs first, and then processing occurs on the server 18.” Paragraph 0030 “At block/step 48, the system 10 may operate in the verification mode. At this block/step 48, the system 10 may be directed as to the identity of the user 12 that is to be verified, and the system 10 may compare the captured fingerprint image 30 with the fingerprint image 30 or images 30 previously captured and stored in the database 20 for that particular user 12. If the captured image 30 matches at least one of the existing images 30 stored in the database 20 for that particular user 12, the system 10 may 

U.S. Publication No. 20100214057 discloses on paragraph 0050 “The above description refers to the extraction and use of fingerprint minutiae for verifying a visitor's identity. Obtaining this minutiae data from a fingerprint is a complex process involving sophisticated image processing algorithms to find the minutiae points with high reliability. While such processing may be conveniently performed at the DHS central server 220, or at the POE when the international visitor first enters the United States, or prior to entry, upon application for a visa, performing such processing on the device 100 (during a test or exit) will require the device 100 to be loaded with the same or equivalent minutiae extraction routines, and will require the device 100 to be supplied with greater processing power than if the minutiae extraction were instead performed at the DHS central server 220. Thus, in an embodiment, the system 200 uses the device 100 to scan a single fingerprint, encrypt and compress the fingerprint data, and to send the compressed, encrypted fingerprint scan to the DHS central server 220, where the scan is decompressed, decrypted, and processed through a minutiae extraction algorithm form comparison to a minutiae template stored with the international visitor's travel records at the DHS central server 220.”

U.S. Publication No. 20040098585 discloses 0017 “To address the requirements described above, the present invention discloses a method and apparatus for secure authentication of a hardware token. In one embodiment, the method comprises the steps of generating a host fingerprint F; transmitting the fingerprint to an authorizing device such as a server or a host computer, receiving a challenge R' from the authorizing device, the challenge R' derived at least in part from the fingerprint F and a random number R; receiving a response X from the hardware token, the response X generated at least in part from the challenge R'; and transmitting the response X to the authorizing device. In another embodiment, the method comprises the steps of retrieving a value X from a memory accessible to an authenticating entity, the value X generated from a fingerprint F of the host and an identifier P securing access to the token; generating the identifier P at least in part from the value X and the fingerprint F; and transmitting the identifier P to the token.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-22 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses receiving receiving, through the network interface a sensor fingerprint, deciphering the fingerprint, authenticating a fingerprint registered and authentication information, no one or two references anticipates or obviously suggest receiving, through the network interface at least one compressed portion (W') of an authentication sensor fingerprint generated by the user equipment, wherein said compressed portion (W') has been coded by the user equipment by means of a random projection algorithm.

Thereafter verifying when said user equipment can be authenticated by comparing the authentication string with the validation information (VH) previously generated on the basis of said random string. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491